DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 January 2021 has been entered. Claims 1-21 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Independent claims 1, 6, 20 and 21 have been amended to recite “wherein the reformulated query is weighted with a weighting value.” Applicant points to paragraph 69 of the specification to show support. 
However, paragraph 69 of the specification does not disclose that the reformulated query is weighted with a weighting value. At best, the paragraph makes it clear that the reformulated query is associated with a weighted value. 
No part of the specification discloses weighting a reformulated query. The specification makes it clear that the weighting value associated with a reformulated query is used to weight the results of the query and not the query itself.  
Paragraph 50 includes “For example, the initial score for an application [result] may be multiplied by entity-related values to generate the result score. Two example entity-related values described herein are entity quality scores and query-entity alignment scores. Weighting search results using entity quality scores and query-entity alignment scores is described herein with reference to FIGS. 15A-17” (emphasis added). 
Paragraph 182 also makes it clear that the weighting module multiplies the weighting values (e.g. entity quality score (Q1) and/or query-entity alignment score (Q-E1) as per paragraph 69) with search result initial scores. 
Thus, the language “wherein the reformulated query is weighted with a weighting value” was not described in the specification in such a way as to reasonably convey to one 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9, 11, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al., Pub. No.: US 20130124493 A1, hereinafter Lang, in view of MacLaurin et al., Pub. No.: US 20120166411 A1, hereinafter MacLaurin and further in view of Bruno et al., Pub. No.: US 20070239744 A1, hereinafter Bruno.

	As per claim 1, Lang discloses a method comprising: 
	receiving a search query (paragraph 16); 
	identifying, by a computer search system, an entity record in an entity data store (paragraph 17-18 disclose relational data structures that include search data 118 (including historical search string log data) and relationship data 120) using the search query (paragraph 17, using the query and relational data structures user intent models 122 are generated), wherein the entity data store includes a plurality of entity records, and wherein each of the plurality of entity records includes an entity name (paragraph 18 discloses names , an entity type (paragraph 18 discloses specific fields as news, images, videos, etc.; additionally, and/or alternatively, paragraph 28 discloses music, novel, and film as types; paragraph 27 also discloses categories), and entity information (paragraph 18 discloses that each specific field includes stored search data; additionally, and/or alternatively, paragraph 27 discloses intended words; see also, paragraph 22-23 for frequencies, words, characters as even more examples of entity information that is stored in the relational data structure entries); 
	generating, by the computer search system, a reformulated query by inserting one or more terms from the identified entity record into the search query (see paragraphs cited above including at least paragraph 27, 34-36); and 
	performing, by the computer search system, a search […] using the reformulated query (see paragraphs cite above including paragraphs 37-38). 
	Lang does not explicitly disclose, however, in the related field of endeavor of software application searches, MacLaurin discloses searching for software applications (MacLaurin, paragraphs 37-42).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because MacLaurin’s teaching would have allowed Lang’s method to search for software applications. Lang’s invention applies to searches on data on the Internet as per paragraph 3 of Lang and one type of data includes applications as per MacLaurin, paragraphs 27 and 28. 
The combined teaching does not explicitly disclose, however, in the related field of endeavor of query processing, Bruno discloses wherein the reformulated query is weighted with a weighting value (Bruno, paragraphs 21, 119). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Bruno’s teaching would have allowed the combined teaching to place a greater weight upon queries that are more frequently processed in order to increase the importance placed upon better performing queries thereby providing users with more relevant results.

	As per claim 16, Lang discloses A system comprising: 
	an entity data store that includes a plurality of entity records (paragraph 17-18 disclose relational data structures that include search data 118 (including historical search string log data) and relationship data 120), wherein each of the plurality of entity records includes an entity name (paragraph 18 discloses names and titles), an entity type (paragraph 18 discloses specific fields as news, images, videos, etc.; additionally, and/or alternatively, paragraph 28 discloses music, novel, and film as types; paragraph 27 also discloses categories), and entity information, and wherein the entity information included in each of the plurality of entity records includes data that is associated with both the entity name and the entity type of the entity record in which the entity information is included (paragraph 18 discloses that each specific field includes stored search data which is ; and 
	one or more computing devices configured to: 
	receive a search query (paragraph 16), 
	identify an entity record in the entity data store using the search query (paragraphs 17-18, 22-23, 27-28), 
	generate a reformulated query by inserting one or more terms from the identified entity record into the search query (see paragraphs cited above including at least paragraph 27, 34-36), perform a search […] using the reformulated query (see paragraphs cite above including paragraphs 37-38). 
	Lang does not explicitly disclose, however, in the related field of endeavor of software application searches, MacLaurin discloses searching for software applications (MacLaurin, paragraphs 37-42).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because MacLaurin’s teaching would have allowed Lang’s method to search for software applications. Lang’s invention applies to searches on data on the Internet as per paragraph 3 of Lang and one type of data includes applications as per MacLaurin, paragraphs 27 and 28. 
The combined teaching does not explicitly disclose, however, in the related field of endeavor of query processing, Bruno discloses wherein the reformulated query is weighted with a weighting value (Bruno, paragraphs 21, 119). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Bruno’s teaching would have allowed the combined teaching to place a greater weight upon queries that are more frequently processed in order to increase the importance placed upon better performing queries thereby providing users with more relevant results.

	As per claim 2, Lang as modified discloses the method of claim 1, wherein the receiving of the search query comprises receiving the search query from a computing device (Lang, paragraph 16), and wherein the method further comprises transmitting a list of software applications to the computing device (MacLaurin, paragraphs 27 and 28, see motivation to combine provided in the rejection of claim 1). 

	As per claim 3, Lang as modified discloses the method of claim 1, wherein the identifying of the entity record in the entity data store comprises detecting matches between terms of the search query and terms included in at least one of the entity name, the entity type, and the entity information of the identified entity record (Lang, paragraphs 17-18, 26-27, 29-31).

Lang as modified discloses the method of claim 1, wherein the generating of the reformulated query comprises inserting at least one of the entity name of the identified entity record into the search query, the entity type of the identified entity record into the search query, and one or more terms of the entity information of the identified entity record into the search query (see Lang, paragraphs cited above including at least paragraph 27, 34-36, 44-48).

	As per claim 5, Lang as modified discloses The method of claim 1, wherein the generating of the reformulated query comprises replacing one or more terms of the search query with the one or more terms from the identified entity record (see rejection of claim 1 including at least Lang, abstract, paragraphs 27, 29, 30, 34, 44-48). 

	As per claim 6, Lang as modified discloses The method of claim 5, wherein the generating of the reformulated query comprises: identifying one or more terms of the search query that correspond to the identified entity record; and replacing the one or more terms of the search query with at least one of the entity name of the identified entity record in order to generate the reformulated query, the entity type of the identified entity record in order to generate the reformulated query, and one or more terms of the (see Lang, paragraphs cited above including at least paragraph 27, 30, 34-36, 44-48).

	As per claim 7, Lang as modified discloses The method of claim 1, wherein the generating of the reformulated query comprises: determining that the entity name of the identified entity record is included in the search query (see Lang as cited in the rejection of claim 1 including at least paragraphs 26, 27, 36); and replacing the entity name included in the search query with at least one of the entity type of the identified entity record in order to generate the reformulated query and one or more terms from the entity information of the identified entity record in order to generate the reformulated query (see Lang, paragraphs cited above including at least paragraph 27, 34-36, 44-48).

	As per claim 8, Lang as modified discloses The method of claim 1, wherein the generating of the reformulated query comprises: determining that one or more terms in the entity information of the identified entity record is included in the search query (see Lang as cited in the rejection of claim 1 including at least paragraphs 26, 27, 36); and replacing the one or more terms in the search query with at least one of the entity name of the identified entity record in order to generate the reformulated query and the entity type of (see Lang, paragraphs cited above including at least paragraph 27, 34-36, 44-48).

	As per claim 9, Lang as modified discloses the method of claim 1, wherein the generating of the reformulated query comprises: determining that a first set of terms in the entity information of the identified entity record is included in the search query; selecting a second set of terms in the entity information of the identified entity record; and replacing the first set of terms in the search query with the second set of terms in the entity information of the identified entity record in order to generate the reformulated query (see rejection of claim 1 including at least Lang, abstract, paragraphs 27, 29, 30, 34, 44-48).

	As per claim 11, Lang as modified discloses The method of claim 1, wherein the reformulated query is a first reformulated query, wherein the one or more terms from the identified entity record is a first set of terms, wherein the method further comprises generating a second reformulated query by inserting a second set of terms from the identified entity record into the search query, and wherein the second set of terms is different than the first set of terms (Lang, paragraphs 23 and 25 disclose generating multiple models 

	As per claim 13, Lang as modified discloses The method of claim 1, wherein each of the plurality of entity records includes an entity quality score that indicates the popularity of the entity record (Lang, paragraphs 22, 23 and 28), and wherein the method further comprising: generating a result score for each of the software applications in a list of software applications based on the entity quality score included in the identified entity record (Lang, paragraphs 22, 23 and 28 and MacLaurin, paragraphs 8, 9, 41, 83, 95, 96); and ranking the software applications in the list of software applications based on the result scores associated with the software applications (see MacLaurin as cited above and see rationale to combine as provided in the rejection of claim 1).

	As per claim 14, Lang as modified discloses The method of claim 1, further comprising: generating a query-entity alignment score based on matches between the terms included in the identified entity record and terms of the search query (Lang, paragraphs 22, 25, 26, 48); generating a result score for each of the software applications in a list of software applications based on the query-entity alignment score (Lang, paragraphs 22, 25, 26, 48 and MacLaurin, paragraphs 8, 9, 41, 83, 95, 96); and ranking the software applications in the list of (see MacLaurin as cited above and see rationale to combine as provided in the rejection of claim 1). 

	As per claim 15, Lang as modified discloses the method of claim 1, wherein each of the plurality of entity records includes a list of associated software applications (see rejection of claim 1, note that paragraphs 17-18 in Lang disclose the relational data structure as including one or more items (e.g. list) and MacLaurin paragraphs 37-42 discloses software applications), wherein performing the search for software applications comprises selecting each of the software applications in the list of associated software applications of the identified entity record (see mapping of previous limitation), and wherein the method further comprises: generating a result score for each of the software applications in the list of associated software applications (Lang, paragraphs 22-28, 48 and MacLaurin, paragraphs 8, 9, 41, 83, 95, 96); and ranking the software applications in the list of associated software applications based on the result scores (see MacLaurin as cited above and see rationale to combine as provided in the rejection of claim 1). 

	As per claims 17-21, they include the same or similar subject matter as claims rejected above and are therefore likewise rejected. See Lang, paragraph 43 and fig.’s 1-4 for the non-transitory computer-readable storage medium and method of claims 20-21.

Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lang as modified above and further in view of Glover et al., Pub. No.: US 20130290319 A1, hereinafter Glover.

	As per claim 10, Lang as modified discloses the method of claim 1, wherein the search for software applications is a first search for software applications, and wherein a list of software applications is a first list of software applications (MacLaurin, paragraphs 37-42). The combination does not explicitly disclose, however, in the related field of endeavor of performing application searches, Glover discloses the method further comprising: performing a second search for software applications using the search query; generating a second list of software applications identified during the second search; and combining the first and second lists of software applications into a combined list of software applications (Glover, paragraph 86 discloses searching for applications using multiple queries where the pre-consideration set 536 is a combined list of software application search results). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Glover teaching would have allowed the combination to identify as many potentially relevant applications using multiple queries, including a user’s original query, in order to provide a user with more relevant search results.

	As per claim 12, Lang as modified discloses the method of claim 11, wherein the search for software applications is a first search for software applications, wherein a list of software applications is a first list of software applications, (MacLaurin, paragraphs 37-42). The combination does not explicitly disclose, however, in the related field of endeavor of performing application searches, Glover discloses and wherein the method further comprises: performing a second search for software applications using the second reformulated query; generating a second list of software applications identified during the second search; and combining the first and second lists of software applications into a combined list of software applications (Glover, paragraph 86 discloses searching for applications using multiple queries where the pre-consideration set 536 is a combined list of software application search results). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Glover teaching would have allowed the combination to identify as many potentially relevant applications using multiple queries, including a user’s original query, in order to provide a user with more relevant search results.



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Bruno et al. reference (US 20070239744 A1) has been added to address the newly added subject matter in all independent claims.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
Whitman et al.
Selection of search phrases to suggest to users in view of actions performed by prior users
20040236736; see paragraphs 38, 39, 82

Haahr et al.
System and method for providing search query refinements
20050055341; see paragraphs 40, 41, 73

Bonchi et al.
Diverse query recommendations using weighted set cover methodology
20100114928; see paragraph 28





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154